Case: 1:19-cv-06884 Document #: 1-3 Filed: 10/18/19 Page 1 of 2 PageID #:19




                      Exhibit 3
          Case: 1:19-cv-06884 Document #: 1-3 Filed: 10/18/19 Page 2 of 2 PageID #:20

          œ
i tCi inventory finance

June 14, 2019

Via Overnight Mail

 Sid Eibl Von Rospeunt
 President
 High Country Dealerships, Inc.
 200 Pineola Street
 Newland, North Carolina 28657

Re:       Notice of Default

Dear Sid Eibl Von Rospeunt:

Reference is made to that certain loan and security agreement dated March 13, 2017 (as amended from time to time, the
 Agreement") by and between TCF Inventory Finance, Inc. (Lender") and High Country Dealerships, Inc. (Dealer").
Capitalized terms used herein shall have the same meanings as in the Agreement unless otherwise defined herein.

You are hereby notified that Dealer is in Default under the Agreement by its failure to pay the following when due:

              $41,815.52            Principal payments due including
                                    $41,815.52                Sold and unpaid items.
                                    .$_&                      Due in Full items.
                                                              Scheduled payments due as of
                                     pQ                       Curtailment payments due as of
              .flQQ                 Interest, late fees or other charges as of the billing statement dated
              $41,815.52            TOTAL AMOUNT PAST DUE

Please pay the Total Amount Past Due by June 21, 2019. Ifthis past due indebtedness is not paid in full by such date, Lender
reserves the right to declare the total outstanding Indebtedness of Dealer immediately due and payable and to terminate the
Agreement. Your account will remain on hold until further notice.

Lender hereby reserves all other rights and remedies available to it under the Agreement, any guarantee and applicable law
including without limitation, the right to recover attorneys' fees, costs and expenses. By copy of this Notice, each guarantor is
hereby notified of the matters herein and any demand made upon Dealer is also made upon each guarantor.

If you have any questions regarding the above, please contact the undersigned at (847) 330-5482.

Sincerely,

 TCF Inventory Finance, Inc.



 Nme &
 Title:               Customer Relationship Analyst Il

cc: Via Overnight Mail

 Guarantor Name                   Street                                City                   State/Province   Zip I Postal Code
 Sid EibI Von Rospeunt            4502 South Ocean Boulevard            Highland Beach         Florida          33487


Notice of Default (High Country 6.14.19)




                 TCF INVENTORY FINANCE, INC.              I
                                                              P.O. BOX 59376 J SCHAUMBURG IL 60159-0376
